Citation Nr: 1213255	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of contusions of both knees.

2.  Entitlement to service connection for residuals of a nasal fracture.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for residuals of a neck injury.

5.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and from November 1978 to August 1983.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In a March 1984 rating decision, the RO denied the Veteran's claims of entitlement to service connection for residuals of contusions of both knees and residuals of a nasal fracture.  The Veteran did not appeal and the determination became final.  38 C.F.R. § 3.156 (2011).  In relevant part, after receipt of the Veteran's claim to reopen the matters, in April 2004 the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for residuals of the knees and a nasal fracture.  The Veteran perfected an appeal therefrom.  

On appellate review in July 2009, the Board remanded the matters for additional development.  As a result of the remand development requested, in November 2009 the RO received additional service department records pertinent to the Veteran's claim.  Under applicable regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  Id.  Given the procedural development presented in this case, the claim will be reconsidered and the issues on appeal are as listed on the title page.  


FINDING OF FACT

The evidence of record shows that all disabilities that resulted from the Veteran's September 17, 1982 motor vehicle accident were incurred as a direct result of an act of willful misconduct.


CONCLUSIONS OF LAW

1.  Residuals of contusions of both knees were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).

2.  Residuals of a nasal fracture were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).

3.  A lumbar spine disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).

4.  Residuals of a neck injury were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).

5.  A left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in September 2003, February 2005, March 2006, September 2009, and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

In July 2009, the Board remanded the claims on appeal, in part so that the Veteran could be provided with a VA medical examination to determine the existence and etiology of any neck, nasal, knee, and low back disorders which were found to exist.  In accordance with this remand instruction, the Veteran was properly scheduled for a VA medical examination in December 2009.  The Veteran failed to report for this examination.  The RO made multiple attempts to reschedule the Veteran's medical examination, including letters and phone calls to the Veteran's last known address.  The Veteran did not answer the phone, did not reply to the letters, and has not subsequently made any attempts to reschedule the medical examination.  The Veteran has since replied to other letters sent to the last known address, and listed that address as his mailing address.  Accordingly, the evidence of record shows that the Veteran was given proper notice regarding the scheduling of his VA medical examination.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not asserted that he failed to receive notice of the VA examination, and there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The Veteran has not otherwise presented good cause for his failure to appear at the scheduled VA examination.  In these circumstances and given the reasons and bases for the ultimate disposition reached in this case, another remand would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The claim is being denied based on the Veteran's willful misconduct.  Thus, the Board is satisfied that there was substantial compliance with its July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In February 2012, the Veteran submitted an additional statement without a waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2011) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  However, remand is not required because the statement does not provide evidence which is pertinent to any of the issues on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  In this case, the Veteran and his representative had ample opportunity to submit evidence and argument to substantiate the claim.  Additionally, the Board remanded the matter, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  On appellate review, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing.  No additional action in this regard is warranted. 

Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board is well aware that it cannot reject evidence favorable to the Veteran without discussing it.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this regard, the Board will discuss such favorable evidence individually when such a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301.

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  However, a mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id. 

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

The Veteran claims that he experiences various disorders of the bilateral knees, nose, lumbar spine, neck, and left shoulder as a result of an in-service motor vehicle accident.  The evidence of record is replete with statements from the Veteran in which he relates all of the disorders on appeal to a September 1982 motor vehicle accident.  The Veteran does not contend that any currently diagnosed knee, nose, lumbar spine, neck, or left shoulder disorder was incurred in or aggravated by military service due to any incident other than this motor vehicle accident.  The Veteran's service treatment records do not show a diagnosis of a knee, nose, lumbar spine, neck, or left shoulder disability other than as injuries sustained as a result of the motor vehicle accident.  In addition, there is no post-service medical evidence of record which relates any diagnosis of a knee, nose, lumbar spine, neck, or left shoulder disability to an in-service incident other than the motor vehicle accident.

The Veteran's service treatment records and private medical records from the actual motor vehicle accident itself are not associated with the claims file and have been found to be unobtainable.  In cases where the Veteran's service treatment records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the Veteran's lay testimony is credible to demonstrate that he experienced knee, nose, lumbar spine, neck, and left shoulder symptoms following the in-service motor vehicle accident.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Accordingly, for the purposes of the claims on appeal, the Board accepts the Veteran's claims that he experienced injuries to his knees, nose, lumbar spine, neck, and left shoulder as a result of his in-service motor vehicle accident.

The medical evidence of record includes diagnoses of disorders of the bilateral knees, nose, lumbar spine, neck, and left shoulder.  The evidence of record overwhelming demonstrates, and the Veteran himself acknowledges, that he experienced multiple injuries from post-service motor vehicle accidents, as well as other incidents.  There is medical evidence of record that some of the Veteran's symptoms are related to these post-service injuries.  In addition, there is also medical evidence of record that the Veteran had complaints of similar symptoms prior to the occurrence of some of the post-service injuries.  As the result of the Veteran's failure to report for the scheduled December 2009 VA medical examination, there is no medical evidence of record which provides an etiological opinion as to which of the Veteran's symptoms or disorders, if any, are related to his in-service motor vehicle accident, and which, if any, are related to his post-service injuries.  However, it is not necessary for the Board to determine which of the Veteran's claimed disorders are related to his in-service motor vehicle accident and which are related to his post-service injuries, as the preponderance of the evidence of record demonstrates that any disabilities which are related to the in-service motor vehicle accident were incurred as a direct result of an act of willful misconduct.

In a January 1984 statement, the Veteran reported that he was involved in a motor vehicle accident at approximately 2:30 am on an unspecified date in September 1982, while he was stationed in Germany.  The Veteran reported that he and a fellow soldier drove to a housing area in Nurberg, Germany, where they were offered drinks by the soldier's wife.  The Veteran stated that he consumed two beers and a shot of gin and grapefruit juice.  As a result of a fight between the soldier and his wife, the Veteran stated that they were forced to leave the housing area earlier than expected.  The Veteran reported that he drove while the fellow soldier slept.  He stated that after about an hour and a half of driving, the car jolted, sending them into a ravine and resulting in the motor vehicle accident which he alleges caused his injuries.

A February 1982 VA administrative decision concluded that the injuries the Veteran received from the September 17, 1982 motor vehicle accident were incurred in the line of duty and were not the result of his own willful misconduct.  This decision was based on the Veteran's January 1984 statement, the lack of a line of duty investigation or determination by the service department, the lack of an accident report by the local police, and the lack of a record of a blood alcohol test.  In short, the finding was based entirely on the Veteran's January 1984 statement, as there was no other evidence of record regarding the incident.

Following the Board's July 2009 remand, VA obtained copies of the Veteran's service personnel records.  These records include a record of proceeding under Article 15 of the Uniform Code of Military Justice (UCMJ) in December 1982.  The record stated that the Veteran

did, at Lauf, Germany, on or about 17 September 1982, on Autobahn A-9, KM marker 367, operate a vehicle, to wit: a passenger car, while under the influence of alcohol, in a reckless manner, thereby causing said car to leave the road, resulting in a traffic accident.  This is a violation of Article 111, UCMJ.

The Veteran did not request trial by court martial and instead request a closed hearing where he would defend himself in person.  Following the closed hearing, the Veteran was sentenced to a reduction in grade, forfeiture of a portion of his pay for two months, 28 days of extra duty, and 28 days of restricted movements.  The Veteran did not appeal this decision, and opined that "the punishments imposed were not unjust or disproportionate to the offense committed."  Following receipt of the December 1982 Article 15 proceedings report, a December 2010 VA administrative decision concluded that the injuries the Veteran received from the September 17, 1982 motor vehicle accident were due to his own willful misconduct.  The Veteran did not appeal this determination.

The Board is in agreement with the December 2010 VA administrative decision.  In the January 1984 statement, the Veteran conceded that he had operated a motor vehicle after consuming alcohol.  This finding is consistent with the December 1982 Article 15 proceedings report, which stated that the Veteran operated a motor vehicle while under the influence of alcohol.  In addition, the December 1982 Article 15 proceedings report demonstrates that the Veteran's actions involved conscious wrongdoing or a known prohibited action.  Specifically, the December 1982 Article 15 proceedings report stated that, in addition to operating the vehicle while under the influence of alcohol, that the Veteran had also operated the vehicle in a reckless manner, and that such actions had caused the motor vehicle accident.  The December 1982 Article 15 proceedings report concluded that the Veteran's behavior was a violation of the UCMJ.  The Board finds that violations of the UCMJ constitute known prohibited actions for VA purposes.  Despite the Veteran's in-person defense, he felt that the punishment assigned was appropriate for his actions.  He also acknowledged that he had committed an offense and did not appeal the decision.  Accordingly, the preponderance of the evidence of record shows that the Veteran's actions constituted "willful misconduct" for VA purposes.  See 38 C.F.R. § 3.1(n).  Accordingly, the evidence of record shows that any disabilities that resulted from the Veteran's September 17, 1982 motor vehicle accident were incurred as a direct result of an act of willful misconduct.

In addition, the Veteran's injuries were not incurred in the line of duty for VA purposes.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).  In this case, the preponderance of the evidence of record shows that the Veteran's use of alcohol prior to the September 17, 1982 motor vehicle accident was sufficiently excessive to cause disability to the user.  Specifically, the Veteran's alcohol consumption resulted in reckless driving which.  This reckless driving, in turn, resulted in the September 17, 1982 motor vehicle accident and all disabilities which were the result of that motor vehicle accident.  Accordingly, the evidence of record shows that all disabilities that resulted from the Veteran's September 17, 1982 motor vehicle accident were not incurred in the line of duty.

As stated above, the Veteran claims that he has current diagnoses of disorders of the bilateral knees, nose, lumbar spine, neck, and left shoulder which were incurred as a result of the September 17, 1982 motor vehicle accident.  The preponderance of the evidence of record shows that any currently diagnosed disorders of the bilateral knees, nose, lumbar spine, neck, and left shoulder are not related to any incident during active service other than the September 17, 1982 motor vehicle accident.  To the extent that the Veteran has diagnosed disabilities of the bilateral knees, nose, lumbar spine, neck, and left shoulder which are related to the September 17, 1982 motor vehicle accident, these disabilities are not considered to have been incurred in the line of duty and are considered to have been incurred as a direct result of an act of willful misconduct.  As such, service connection for residuals of contusions of both knees, residuals of a nasal fracture, a lumbar spine disorder, residuals of a neck injury, and a left shoulder disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as all diagnosed disabilities of the bilateral knees, nose, lumbar spine, neck, and left shoulder which are related to the September 17, 1982 motor vehicle accident were incurred as a direct result of willful misconduct, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of contusions of both knees is denied.

Service connection for residuals of a nasal fracture is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for residuals of a neck injury is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


